DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Zerbe (US 20110249718 A1, hereinafter “Zerbe”)
Ware et al. (US 20150089164 A1, hereinafter “Ware”)
Kim (US 6052389 A1, hereinafter “Kim”)
Stark (US 6646953 B1, hereinafter “Stark”)
Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”)

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments/Remarks: applicant argue that the rejection of Claims 1-20 under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description is respectfully traversed. In particular, Applicant’s claimed invention recites “a sampling phase of a signal received by the destination node from a sending node of the plurality of sending nodes for data recovery without use of phase locking onto the received signal by the destination node,” which is directed to the embodiment described in paragraph [0048], [0041], and [0059].
Examiner’s Response: examiner disagrees with applicant assertion above that the disclosure is clear enough such that the invention as claimed does not invoke 112. According to the specification for instance paragraph [0059] of the published application the destination node 
Applicant’s Arguments/Remarks: No combination of Zerbe or Ziperovich describes or suggests each and every feature recited in Claim 1. For example, an advantage to Applicant’s invention is with respect to the destination node performing the adjusting of the sampling phase without the destination node having to carry out phase locking onto the received signal. See paragraphs [0048], [0051], and [0059], while the Office acknowledges Zerbe describes a clock and data recovery locking phase (which uses phase locking), the Office asserts that Zerbe also uses a table stored in memory, which allows the receiver to perform sampling without a locking phase. Applicant respectfully disagrees. That is, Zerbe does not store phase data in memory. At best, Ziperovich does this. However, Applicant’s claimed invention does not simply store phase data in memory. For example, Claim 1 enables a destination node to cache a table that includes phase data of all sending nodes in a network, which phase data includes phase offsets to be 
Examiner’s Response: examiner disagrees with applicant assertion above that the combine cited reference does not teach or suggest all of applicant limitations as claimed. Zerbe teaches specifically, phase-error-adjustment mechanism 100 includes a lookup table 102, which stores phase-error information associated with one or more known transient events which can occur during high-speed data communications (Zerbe [0014], [0020]). Zerbe clearly teaches that phase error or phase values that should be used to adjust the phase sampling are stored in the lookup table. And the values in the lookup table entries may be hardwired into the lookup table (e.g., in the factory). In other embodiments, the values in the lookup table can be generated and trained during an online or offline process (Zerbe [0022]-[0025]). As can be seen the contents of the lookup table can be update online or offline and stored in the lookup table to be used when corresponding phase error occurs. While applicant does not particular say the process of caching (storing) is to make the information available as quickly as possible so it can be easily access or can be access faster. And Zerbe teaches that making the table available and quickly correct for error when the error requires a fast correction response. Zerbe teaches having multiple dedicated . 


Claim Rejections - 35 USC § 112
Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 7 and 9:
Claim 1 recites in part “a sampling phase of a signal received by the destination node from the sending node for data recovery without use of phase locking onto the received signal by the destination node”.
circuitry may not be needed ([0029]) or a clock and data recovery may not be used to detect the locking phase the transmit bits ([0048]) phase locking can still be perform by other mean such as stored phases. Therefore, it is not clear to the office the metes of applicant claim limitation and what applicant is trying to preclude. At best applicant seems to contradict his own invention. The original disclosure is not clear enough to convey to one of ordinary skill in the art how to make the invention as claimed without undue burden.
While the phase recovery is not directly obtained from the received signal, the clock is however adjusted using stored phase such that it is properly timed (locked) to the receive signal in order to properly sample the receive signal. The phase of the sampling clock is adjusted before sampling. In other words phase of the clock is lock to the receive signal by using corresponding phase adjustment for the particular sending node and/or receiving node stored a priory.
[0029] The present technology reduces the need and/or use of the clock and data recovery circuitry. This is achieved through the use of stored phase data 104 accessible to the nodes 102 and stored locally at one or more of the nodes 102 or stored at another location. The stored phase data is empirically derived in a calibration process or is manually configured. The stored phase data comprises one or more per-node phase values. The stored phase data comprises phase offsets to be applied to a 
[0030] In the frequency-synchronized network, the clock and data recovery (CDR) circuitry at a destination node only needs to compensate for the relative phase difference of the sending node in order to start sampling the incoming bitstream almost instantaneously. This, in turn, can be achieved by caching this relative phase difference and applying it at the sending node or destination node (or both). 

Claims 7 and 9 contains similar limitations are therefore rejected on the same grounds as claim 1 above.
Claim 2-6, 8, 10-20 depends at least in part on either claim 1, 7 or 9 are therefore rejected on the same grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”).
Regarding claims 1, 7 and 9:
Zerbe teaches a communications network (Zerbe [0001]-[0002], figs. 2A, 5, 6, and 7, where Zerbe discloses a network communication between a first device (master device) and a second device (slave device)) comprising:
a plurality of nodes connected to one another via an interconnection medium, the plurality of nodes comprising a plurality of sending nodes  and a destination node (Zerbe [0061]-[0063], figs. 2A, 5 and 6, 7 and 8 where Zerbe discloses at least two nodes transmitting nodes and receiving nodes connected to one another);
a frequency synchronizing mechanism configured to synchronize each signal frequency of the plurality of the sending nodes to the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], where Zerbe discloses mechanism for synchronizing data transmission between a transmitter (sending node 514) and a receiver (506)), 
(Zerbe [0042]-[0043], [0050] , figs. 5-8, where Zerbe discloses at least one look up table that stores phase offset information for the transmission paths);
the destination node configured to cache a table comprising phase values corresponding to each of the plurality of the sending nodes for adjusting a sampling phase a sampling phase of a signal received by the destination node from a sending node of the plurality of the for data recovery. (Zerbe [0001], [0005], [0015]-[0016], [0029]-[0033], [0042]-[0043], [0050], [0057], [0061]-[0063], figs. 2, 3 and 5-8,  where Zerbe discloses a destination node containing a phase mixer or phase adjusting circuit (324, 524) lookup table (312, 520) for storing/caching phase/offset values counter bank (522) and control logic (318, 518) in the transmitter (sending node 514) configured to control/adjust  the phase of the phase mixer by providing a phase offset such that a phase adjusted-timing reference signal 530, which is used to clock the input data 531 and generate phase-adjusted data 508, thereby introducing the phase offsets between data signal 508 and timing reference signal 528. The tables can be setup such that phase offset can be easily retrieved and used to correct high frequency events at run time during data communication. Furthermore Zerbe teaches the phase offset value can be loaded at power up which is caching since the values loaded in the table would disappear at power down and loaded again at power up ). 
Zerbe fails to explicitly teaches if the plurality of nodes comprising the sending node and the receiving node form a communication network.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to interpret the system as a network or be part of a network 
Zerbe teaches all the limitation of this claim except wherein a sampling phase of a signal received by the destination node from the sending node for data recovery “without use of phase locking onto the received signal by the destination node”.
At best understood by the office the phase recovery is done by using phase stored in memory for the purpose of generating the sampling clock timing. Which is thought by Zerbe. Zerbe teaches having a lookup table storing phase offset for controlling the phase sampling of the received signal. Controlling phase sampling can be done by either adjusting the clock phase or the phase of the incoming data to be sampled (Zerbe [0053]-[0058], figs.  3, 5-7 such as elements 306, 310, 312, 325, 318, 520, 610, 712). Zerbe also teaches that the receiver can perform sampling without the need for clock and data recovery CDR locking phase at the receiver because the clock is transmitted form the sending node to the receiver (Zerbe fig. 7). Furthermore, Ziperovich teaches storing a plurality of phases in memory and perform selection of phase value to start a phase for clock recovery circuit when data is to be receive such that the correct clock phase is used to sample the incoming data.
Therefore, taking the teachings of Zerbe and Ziperovich as whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select a phase offset stored in memory to adjust the timing of the sampling of the received 
Regarding claims 2 and 8:
Zerbe in view of Ziperovich teaches wherein each of the phase values is a transmit clock phase used by the destination node when receiving data from a corresponding sending node. (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050]-[0056], figs. 3, 5, 6 and 7).
Regarding claim 3:
Zerbe in view of Ziperovich teaches wherein further comprising a sending node configured to cache a table comprising phase values corresponding to every destination node connected to the network, each of the cached phase values is a transmit clock phase to be used by the sending node when sending data to a corresponding destination (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050]-[0056], figs. 3, 5, 6 and 7).
Regarding claim 10:
Zerbe in view of Ziperovich teaches wherein when the sending node adjusts its transmit clock phase according to its cache and the destination node adjusts its sampling phase according to its cache, the destination node is phase aligned to incoming data instantaneously. Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, and 7).
Regarding claim 11:
Zerbe in view of Ziperovich teaches wherein using the stored data to adjust the phase comprises adjusting a sampling phase of a clock and data recovery process (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7).
Regarding claim 12:
(Zerbe [0023], [0050]).

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”) and in view of Ware et al. (US 20150089164 A1, hereinafter “Ware”).
Regarding claims 4 and 19:
Zerbe in view of Ziperovich teaches all the limitations of this claim except wherein the frequency synchronization mechanism synchronizes the plurality of nodes of the communications network and where the store holds phase data relating to an amount of phase asynchrony and path characteristics between a plurality of pairs of the plurality of nodes.
 	However, Ware teaches  a memory system with a plurality of communication links wherein  a CA logic formats command packets for transmission over the various CA links, stores calibrated phase values for each link in a register to correct intra-link skew correlated between the ranks, and applies these values to a per-link phase interpolator to generate pertinent transmit timing for the associated link; the transmit timing coupled with per-rank clocks, offset to counteract skew, ideally results in simultaneous arrival and sampling of all three CA links at the addressed memory rank (ware [0068]).
	Therefore, taking the teachings of Zerbe, Ziperovich and Ware as a whole, it would have been obvious to one of     ordinary skill in the art at the time of the effective filing date of the application to store phase compensation related to each node pair and apply them accordingly, in order to resolve timing issue and solve skew issues (Ware [0068], figs. 1-5). 
Regarding claim 5:
Zerbe in view of Ziperovich and in view of Ware teaches wherein the frequency synchronization mechanism comprises one or more of:
a reference clock connected to the plurality of nodes in a point to point manner or in a hierarchical manner; a clock signal transfer process (process (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Ware [0068], figs. 1-5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”), in view of Ware et al. (US 20150089164 A1, hereinafter “Ware”) and in view of Kim (US 6052389 A1, hereinafter “Kim”).
Regarding claim 6:
Zerbe in view of Ziperovich and in view of Ware teaches all the limitations of this claim except wherein the medium is configured to switch between different ones of the plurality of nodes in a time slotted manner, such that at each time slot the medium switches the destination nodes off the sending node and onto a different sending node.
However Kim teaches a method for controlling delay between node pairs wherein signal received from multiple cells (sources) are routed using scheduler through a scheduler to selectively output one of the signal to a destination node (Kim abstract, col. 2 lines 37-57, fig. 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to switch between source nodes as needed in order to avoid error, control timing and/or effect of the communication paths and improve communication.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe (US 20110249718 A1, hereinafter “Zerbe”) in view of Ziperovich et al. (US 5552942 A, hereinafter “Ziperovich”), and in view of Stark (US 6646953 B1, hereinafter “Stark”).
Regarding claim 13:
Although, Zerbe in view of Ziperovich teaches performing calibration and lookup table to store phase offsets the combination fails to explicitly teach wherein the calibration process comprises transmitting, for each of a plurality of phases, a signal from the sending node to the destination node, and observing a bit error rate of a recovered signal at the destination node, for each of the plurality of phases; and storing the phase associated with a lowest bit error rate.
However, Stark teaches a system for calibrating transmit and receive signal wherein calibration can be triggered and performed based on events such as threshold of a bit error rate or other system error and wherein the phase offsets are stored in registers and used to offset the phase of the transmit signal and received signal (Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).
	Therefore, taking the teachings of Zerbe, Ziperovich and Stark as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to initiate calibrating when the error rate is above a threshold in order to avoid information lost due to the system not being calibrated since bit error rate is a good indicator of the system not functioning efficiently as it should and in need of adjustment.
Regarding claim 14:
Zerbe in view of Ziperovich and in view of Stark teaches wherein the calibration process comprises transmitting a signal with a calibration phase from the sending node to the destination node, and performing a free-running clock and data recovery process on the received signal to (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).
Regarding claim 15:
Zerbe in view of Ziperovich and in view of Stark teaches wherein the calibration process comprises storing the optimal sampling phase in association with an identifier of the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8 where the phase store is the phase that would allow the sampling for data recovery).
Regard claim 16:
Zerbe in view of Ziperovich and in view of Stark teaches wherein the calibration process comprises computing an offset between the determined optimal sampling phase and a target phase of the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8).
Regarding claim 17:
Zerbe in view of Ziperovich and in view of Stark teaches wherein the calibration process comprises computing an offset between the determined optimal sampling phase and a target phase of the destination node and dividing the offset into a transmit phase adjustment and a receive phase adjustment and caching the transmit phase adjustment at the sending node and caching the receive phase adjustment at the destination node (Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8, wherein the correction can be done at both the receiver and transmitter).
Regarding claim 18:
Zerbe [0005], [0015]-[0016], [0042]-[0043], [0050], figs. 5, 6 and 7; Stark col. 5 lines 31-67, col. 12 Lines 50-67, figs. 4, 5 and 8) .
Regarding claim 20:
Zerbe in view of Ziperovich in view of Stark teaches wherein reset the phase at the destination node each time a transmission occurs between a sending node and the destination node (Ziperovich col. Col. 17 lines 9-26; Stark col. 7 lines 51-67, col. 9 lines 31-54).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 26, 2021